DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/22/2022 has been entered. 
Claim 6 has been cancelled.
Claims 1-5 and 7-14 are currently pending and considered below.

Claim Objections
Claims 2-3 are objected to because of the following informalities:  
Claim 2, line 8, “the connecting bar” should read --the respective connecting bar--
Claim 2, line 11, “the connecting bar” should read --the respective connecting bar--
Claim 3, line 5, “the connecting bar” should read --the respective connecting bar--
Claim 3, line 7, “the connecting bar” should read --the respective connecting bar--
Claim 3, line 9, “the connecting bar” should read --the respective connecting bar--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the locking mechanism” in line 33. There is insufficient antecedent basis for this limitation in the claim, as no locking mechanism has been previously recited in the claim.
Claim 1 recites the limitation “the outer portion, adjacent to the inner portion” in lines 38-39. There is insufficient antecedent basis for this limitation in the claim, as no outer portion or inner portion has been previously recited in the claim. The limitation of “the outer portion” is further recited in lines 40 and 47 of claim 1, and the limitation of “the inner portion” is further recited in lines 42 and 46 of claim 1.
Claim 1 recites the limitation “the right tube” in line 43. There is insufficient antecedent basis for this limitation in the claim, as no right tube has been previously recited in the claim. This limitation if further recited in line 44 of claim 1.
Claim 2 recites the limitations “the connecting bar being positioned perpendicular with the stabilizing bar” and “the stabilizing bar being fixed adjacent with the connecting bar” in lines 5 and 6, respectively. It is unclear if these limitations are directed to the connecting bar of the left bracket assembly or the right bracket assembly, or if these limitations are intended to be directed to the connecting bar of each of the left bracket assembly and the right bracket assembly.
Claim 2 recites the limitations “an outer surface of the first L-shaped bracket” and “an outer surface of the second L-shaped bracket” in lines 7 and 8. It is unclear if these limitations are directed to the first and second L-shaped brackets of the left bracket assembly or the right bracket assembly, or if these limitations are intended to be directed to the first and second L-shaped brackets of each of the left bracket assembly and the right bracket assembly.
Claim 2 recites the limitation “the first L-shaped bracket being positioned opposite the second L-shaped bracket” in lines 10-11. It is unclear if this limitation is directed to the first and second L-shaped brackets of the left bracket assembly or the right bracket assembly, or if this limitation is intended to be directed to the first and second L-shaped brackets of each of the left bracket assembly and the right bracket assembly.
Claim 3 recites the limitation “the first L-shaped bracket and the second L-shaped bracket” in line 3. It is unclear if this limitation is directed to the first and second L-shaped brackets of the left bracket assembly or the right bracket assembly, or if this limitation is intended to be directed to the first and second L-shaped brackets of each of the left bracket assembly and the right bracket assembly. Therefore, it is further unclear which proximal leg of which first and second L-shaped brackets the limitations of lines 5-7 of claim 3 are directed to.
Claim 4 recites the limitation “the first L-shaped bracket” in lines 5-6 and the limitation “the second L-shaped bracket” in lines 7-8. It is unclear if these limitations are directed to the first and second L-shaped brackets of the left bracket assembly or the right bracket assembly, or if these limitations are intended to be directed to the first and second L-shaped brackets of each of the left bracket assembly and the right bracket assembly.
Claim 5 recites the limitation “a locking mechanism” in line 3. It is unclear if this locking mechanism is equivalent to the locking mechanism as previously recited in claim 1.
Claim 5 recites the limitation “a right tube” in line 4. It is unclear if this right tube is equivalent to the right tube as previously recited in claim 1.
Claim 5 recites the limitation “an inner portion and an outer portion” in line 5. It is unclear if the recited inner and outer portion are equivalent to the previously recited inner and outer portions as recited in claim 1.
Claim 11 recites the limitation “the first support handle grip being mounted around the distal end of the left handlebar” in lines 8-9. There is insufficient antecedent basis for the limitation “the distal end” with respect to the left handlebar in the claims, as no distal end of the left handlebar has been previously recited in the claims. It is unclear if this limitation should instead read --the first support handle grip being mounted around the left handlebar--.
Claim 11 recites the limitation “the second support handle grip being mounted around the distal end of the right handlebar” in lines 10-11. There is insufficient antecedent basis for the limitation “the distal end” with respect to the right handlebar in the claims, as no distal end of the right handlebar has been previously recited in the claims. It is unclear if this limitation should instead read --the second support handle grip being mounted around the right handlebar--.

Allowable Subject Matter
Claims 1-5 and 7-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose a multi-functional doorway exercise device in combination with all of the structural and functional limitations, and further comprising a stabilizing bar, a main pullup bar, a first and second support bar, a left and right bracket assembly, a left and right handlebar, the claimed positioning of the preceding structures, the main pullup bar being rotatably mounted about the stabilizing bar by the first and second support bars, and a locking mechanism comprising a threaded coupler, a push sleeve, at least one pin-receiving hole, an elongated slot, and a connector pin in the positioning and functional relationships as claimed.
The closest prior art of record includes Stacey (US Publication No. 2012/0046150), Hunt (US Publication No. 2012/0129658), and Moses, II (US Publication No. 2014/0323275). Stacey and Hunt were previously cited in the PTO-892 mailed on 08/31/2022
Stacey (US Publication No. 2012/0046150) teaches a multi-functional doorway exercise device (701) comprising a stabilizing bar (720), a main pullup bar (120), a first and second support bar (140), and a left and right handlebar (773), wherein the main pullup bar being rotatably mounted about the stabilizing bar by the first and second support bars (see Fig. 9). Stacey does not teach a left and right bracket assembly as claimed, nor a locking mechanism as claimed. Stacey teaches wherein the stabilizing bar may be adjusted to fit different sized doorways, but does not teach a locking member comprising the elements as claimed.
Hunt (US Publication No. 2012/0129658) teaches a doorway pullup bar (2) comprising a left and right bracket assembly (6) to secure the doorway pullup bar within a door frame, wherein the pullup bar is rotatably expandable to adjust to the size of the door frame. Hunt does not teach a stabilizing bar, a first and second support bar, a left and right handlebar, or a locking mechanism as required by the claims.
Moses, II (US Publication No. 2014/0323275) teaches a doorway pullup bar (14, 16), a left and right bracket assembly (10, 12), wherein the pullup bar is expandable to adjust to the size of the door frame, and a locking mechanism (pin fastener 26, 28, mating element 30, knurled nut 40, and aligned holes 42, 46) to lock the pullup bar in a desired length. Moses, II does not teach a stabilizing bar, a first and second support bar, a left and right handlebar, or the locking mechanism comprising a threaded coupler, a push sleeve, at least one pin-receiving hole, an elongated slot, and a connector pin in the positioning and functional relationships as claimed.

Response to Arguments
	Applicant’s amendments have overcome the prior art of record. However, the amendments to the claims have introduced new 35 U.S.C. 112(b) rejections as applied above. As the Non-Final Rejection indicated claim 6 as allowable, where claim 6 depended from claim 5, the Office suggests amending independent claim 1 to include the limitations of claim 5 to overcome the 35 U.S.C. 112(b) rejections to independent claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M FISK/Examiner, Art Unit 3784        


/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784